USCA4 Appeal: 21-7751      Doc: 15         Filed: 07/22/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-7751


        DAVID BRIGHTWELL,

                            Plaintiff - Appellant,

                     v.

        ALLEN GANG, Warden; TRUITT, Case Manager; MS. DUNSKIN; MS. SWAN;
        SGT. SELLMAN; COMMISSIONER OF CORRECTION; F. TODD TAYLOR;
        SANDRA HOLMES, Administrative Officer II,

                            Defendants - Appellees.



        Appeal from the United States District Court for the District of Maryland, at Baltimore.
        Richard D. Bennett, Senior District Judge. (1:20-cv-02510-RDB)


        Submitted: May 19, 2022                                           Decided: July 22, 2022


        Before GREGORY, Chief Judge, KING and HEYTENS, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        David Brightwell, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-7751      Doc: 15         Filed: 07/22/2022     Pg: 2 of 2




        PER CURIAM:

               David Brightwell appeals the district court’s order dismissing his civil rights

        complaint. We have reviewed the record and find no reversible error. Accordingly, we

        affirm. Brightwell v. Gang, No. 1:20-cv-02510-RDB (D. Md. Dec. 1, 2021). We also deny

        Brightwell’s motion for appointment of counsel. We dispense with oral argument because

        the facts and legal contentions are adequately presented in the materials before this court

        and argument would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2